Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The Information Disclosure Statement filed July 23, 2021 has been considered and made of record. The claims are allowable for the reasons of record. Keller and Vander Mey have been previously considered and made of record. Regarding WO 97/14489, the publication lacks both the fluid outlet port and heavier phase outlet port being both below the inlet port and the flow area at the lower edge of the enclosure of claims 1 and 19; outer surface vanes with adjacent apertures of claim 1; and the inner baffle with a bottom edge spaced below the enclosure of claim 17. Regarding Gill, this patent lacks and the flow area at the lower edge of the enclosure of claims 1 and 19 the outer surface vanes with adjacent apertures of claim 1; and the inner baffle with a bottom edge spaced below the enclosure of claim 17; and regarding WO 2015/024095, the publication lacks outer surface vanes with adjacent apertures of claim 1; and the inner baffle with a bottom edge spaced below the enclosure of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778